NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SCOTT BAILEY ANDERSON,                          No. 16-35623

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05286-BHS

 v.
                                                MEMORANDUM*
CS JAMES JOLLY, SCCC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Washington state prisoner Scott Bailey Anderson appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation and due process claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on Anderson’s

retaliation claim because Anderson failed to raise a genuine dispute of material fact

as to whether there was an absence of legitimate correctional goals for defendants’

conduct. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (“[A] successful

retaliation claim requires a finding that the prison authorities’ retaliatory action did

not advance legitimate goals of the correctional institution or was not tailored

narrowly enough to achieve such goals.” (citation and internal quotation marks

omitted)); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (preserving

institutional order and discipline are legitimate penological objectives).

      The district court properly granted summary judgment on Anderson’s due

process claim because Anderson did not raise a genuine dispute of material fact as

to whether his security-level reclassification and move to a different prison

implicated a protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 483-84

(1995) (holding that a constitutionally protected liberty interest arises only when a

restraint imposes an “atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life”).

      AFFIRMED.




                                           2                                     16-35623